Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Julian Grant Childs appeals the district court’s order denying his pro se motion to compel the Government to file a motion for sentence reduction pursuant to Fed. R.Crim.P. 35(b). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Childs, No. 3:05-cr-00249-RLW-1 (E.D.Va. Sept. 8, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.